ORDER
Respondent’s notice of appeal and petition for discretionary review have been treated as a writ of certiorari and as such respondent’s petition for writ of certiorari is allowed for the limited purpose of remanding this case to the North Carolina Court of Appeals, for reconsideration of its order dismissing respondent’s appeal as moot, in light of this Court’s decision in In re Hatley, 291 N.C. 693, 694-95, 231 S.E.2d 633, 634-35 (1977).
By order of the Court in Conference, this 1st day of May 2003.
Brady, J. For the Court